—Order, Family Court, New York County (Richard Ross, J.), entered on or about May 23, 1997, which, upon a finding that respondent had violated an order of protection, extended said order of protection for a period of 1 year, unanimously affirmed, without costs.
Contrary to respondent husband’s contention, the record amply supports Family Court’s finding that respondent violated the subject order of protection by slapping petitioner in the *132face. The credibility determinations of the Family Court in connection with this finding should be accorded deference and we see no basis to disturb them (see, Matter of F.B. v W.B., 248 AD2d 119). Concur — Lerner, P. J., Sullivan, Nardelli and Rubin, JJ.